DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation of “a sterilization zone” is indefinite.  The claim recites that the sterilization zone comprises a first accelerator and a second accelerator.  Thus, it is unclear if the sterilization zone comprises the area taken up by the accelerators or the area irradiated by the accelerators.  Further, it is unclear how the accelerators are arranged within the sterilization zone and how the produced electron beams interact with one another.
Claim 1 recites the limitation "the irradiation source" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2005/0112248).
In regard to claims 1-3, Galloway discloses a device comprising a sterilization zone (area between the scanning devices 20’ and 20”) comprising a first accelerator (accelerator 10’) that is capable of emitting an electron beam with an energy of 500 keV and a second accelerator (accelerator 10”) that is capable of emitting an electron bean with an energy of 4 MeV.  Galloway teaches that the accelerators are capable of accelerating electrons to an energy between 500 keV and 4.0 MeV and that the system includes a computer which adjustably controls the energy of the electrons produced by the accelerators.  Thus, the device is capable of being operated in the claimed manner wherein the first and second accelerators produce the claimed energies.  See [0057] and [0080]-[0082] and Figures 8A-8C.  It is viewed that the device of Galloway is capable of sterilizing flexible bags.  The Courts have held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  In regard to the claimed distance between the workpiece and the “irradiation source,” the limitation merely regards a manner in which the device is operated and does not structurally limit the claimed apparatus.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
In regard to claim 4, Galloway discloses wherein the accelerators (10’ and 10”) are arranged in parallel at the top of the device and in such a way that emit the respective electron beams downwards in a direction perpendicular to the ground to the scanning devices 20’ and 20”.  See Figures 8A and 8B and paragraph [0057].
In regard to claims 5-7, the claims regard arranging the device within a radiation-proof area.  The claims do not structurally limit the device itself and, thus, fail to further limit the patentability of the device as the claims, at best, merely regard a manner of operating the device.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  It is noted that Galloway discusses that shielding, such as lead shielding, is used to contain the radiation.  See [0070].  
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the limitation of “a sterilization zone” is clear to one having ordinary skill in the art after review of the specification.  The Examiner respectfully disagrees.  Applicant points to the specification which states that the “sterilization zone is formed by/consists of” two different accelerators.  Thus, Applicant has shown that the specification is also unclear as to what defines the sterilization zone.  The limitation is indefinite as it can have two different meanings; one where the zone is “formed by” the accelerators and one where the zone “consists of” the accelerators.  Therefore, the Examiner has maintained the rejection.
Applicant argues that Galloway does not disclose the claimed distance between the flexible bags to be sterilized and “the irradiation source.”  The Examiner has fully considered the argument but has not found it to be persuasive.  The limitation does not structurally limit the claimed invention, but rather merely regards a manner in which the device is operated.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Further, the provided argument that “carcasses would be constantly interfering with the irradiation” if “the device of Galloway were modified to provide for the recited distance” is provided without any evidence.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774